On Motion for Rehearing
KRUEGER, Judge.
In his motion for a rehearing, appellant asserts that the same errors were committed in this case as in the case of Clegg v. State, No. 23984, 210 S.W.2d 151.
What we have said in our opinion in disposing of the motion for rehearing in the Clegg case disposes of the motion for a rehearing in this case.
The motion for rehearing is overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.